DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2021 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 1/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,805,534, US Patent No. 10,086,194 and US Patent No. 10,201,700 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejections have been withdrawn.
Response to Arguments
Applicant’s amendments and associated arguments filed 1/24/2021 with respect to the 102 rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 103 rejection is made in view of Stirling.
Specifically, applicant admits that Stirling discloses a conductor 41 (See page 6 of the arguments). Applicant further admits that the conductor is “for coupling to a downstream element.” This coupling will inherently be an electrical coupling, and thus, whatever “downstream element” the conductor is coupled to can be considered an “electrode” of the lead once connected. An electrode is merely any electrically conductive element that allows current to flow. If the applicant added further structural limitations of the electrode, it may overcome this interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling (US 6,261,126).
Regarding claims 1 and 6, Stirling discloses a lead that could be implanted and used for medical purposes, if so desired by a user. The lead comprises an inner insulation layer 42 and an inner metal ring 18 located near a proximal end of the inner insulation layer. An outer insulation layer 45 surrounds the inner insulation layer 42. A braided shield 44 comprising a plurality of wires is between the inner and outer insulation layers and surrounds the inner insulation layer, a portion of the braided shield laps onto and directly contacts the inner metal ring as the ends of the wires of the braided shield are folded over individually. An outer metal ring 14 is about the inner metal ring with the portion of the braided shield being positioned between the inner metal ring and the outer metal ring. A conductor 41 is separate from the inner metal ring and is surrounded by the inner insulation layer, the braided shield and the outer insulation layer. See figures 4 and 5 and Col. 3, line 38-Col. 4, line 65.
Stirling does not explicitly recite an electrode electrically coupled to the conductor (and thus will also be coupled with the inner and outer insulation layers). However, applicant admits (on page 6 of the arguments filed on 1/24/2021) that the conductor is “for coupling to a downstream element.” This coupling will inherently be an electrical coupling, and thus, whatever “downstream element” the conductor is coupled to can be considered an “electrode” of the lead once connected. An electrode is merely any electrically conductive element that allows current to flow. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to connect an electrode (i.e., electrically conducting element) to the conductor of Stirling as the applicant admits that is what the conductor of Stirling is intended to do (see page 6 of the arguments filed on 1/24/2021).
Regarding claim 2, the inner metal ring sits on an outer surface of the inner insulation layer (see figures 4 and 5).
Regarding claim 4, the outer insulation layer terminates adjacent to the outer metal ring such that the outer metal ring wraps directly on to the shield (see figures 4 and 5).
Regarding claim 8, Stirling discloses a lead that could be implanted and used for medical purposes, if so desired by a user. The lead comprises an inner insulation layer 42 and an outer metal ring 14 about the inner insulation layer and located near a proximal end of the inner insulation layer. An outer insulation layer 45 surrounds the inner insulation layer 42 and terminates prior to the proximal end of the inner insulation layer. A braided shield 44 is between the inner and outer insulation layers and surrounds the inner insulation layer, the braided shield extending beyond the termination of the outer insulation layer with a portion of the braided shield lapping onto and directly contacting the outer metal ring. . A conductor 41 is separate from the inner metal ring and is surrounded by the inner insulation layer, the braided shield and the outer insulation layer. See figures 4 and 5 and Col. 3, line 38-Col. 4, line 65.
Stirling does not explicitly recite an electrode electrically coupled to the conductor (and thus will also be coupled with the inner and outer insulation layers). However, applicant admits (on page 6 of the arguments filed on 1/24/2021) that the conductor is “for coupling to a downstream element.” This coupling will inherently be an electrical coupling, and thus, whatever “downstream element” the conductor is coupled to can be considered an “electrode” of the lead once connected. An electrode is merely any electrically conductive element that allows current to flow. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to connect an electrode (i.e., electrically conducting element) to the conductor of Stirling as the applicant admits that is what the conductor of Stirling is intended to do (see page 6 of the arguments filed on 1/24/2021).
Regarding claim 9, insulation ring 13 wraps around a portion of the shield that laps onto the metal ring (see figures 4 and 5).
Allowable Subject Matter
Claim 7 would be allowable if amended to include all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2003/0050680.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792